Per Curiam.
This action was brought to recover the pecuniary loss sustained by the widow and next of kin of Philip May, deceased, through his death, which resulted from a collision between a motorcycle upon which he was riding and a motor truck belonging to the defendant, McDonald. The jury returned a verdict in favor of the plaintiff.
The accident occurred at the intersection of Pompton turnpike and Edwards avenue, in Pequannock, at about seven *298o’clock on the morning of July 19th, 1926. May was traveling along Edwards avenue in an easterly direction. The defendant’s truck was moving along Pompton turnpike in a northerly direction. In other words, the motorcycle was approaching the intersection from the left of the driver of the truck, and the latter had the right of way under ordinary conditions.
Our reading of the case satisfies us that the great preponderance of the evidence supports the conclusion that the accident occurred largely by reason of May’s negligence in failing to observe the statutory right of the defendant’s driver, and undertaking to cross in front of the truck, either because he did not notice its approach, although it reached the intersecting point at practically the same time as he did, or because he concluded to take the risk of passing in front of it.
Eor this reason, we conclude that the rule to show cause should be made absolute.